DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Belinda Lee (Reg# 46,863) on 02/14/2022.

The application has been amended as follows: 
1. (Currently Amended) An information processing apparatus comprising: 
a processor configured to
for each character of a plurality of characters recognized from an image,
obtain 
(a) position of the character in the image, 

(c) confidence level of a character recognition result of the character, and 
determine whether to regard the character as a noise based on a distance between the character and its nearest character, the size of the character, and the confidence level of the character recognition result of the character.

3. (Currently Amended) The information processing apparatus according to Claim 2, 
wherein the processor is further configured to 
receive sample images, 
obtain, for each sample image character of a plurality of sample image characters recognized from the sample images, a distance between the sample image character and its nearest sample image character, a size of the sample image character, and a confidence level of a character recognition result of the sample image character, and 
receive correct answer data that indicates whether to regard an element corresponding to the sample image character in the sample images as a noise or an actual character, and 
wherein the noise region is defined based on the correct answer data and the distance, the size, and the confidence level of the sample image character.

4. (Currently Amended) The information processing apparatus according to Claim 1, 
wherein the determination is made by using a neural network that receives the distance, the size, and the confidence level of the character, and outputs information indicating whether to regard the character as a noise or an actual character.

7. (Currently Amended) A non-transitory computer readable medium storing a program causing a computer to execute a process for image processing, the process comprising: 
for each character of a plurality of characters recognized from an image,
obtaining
(a) position of the character in the image, 
(b) size of the character, and 
(c) confidence level of a character recognition result of the character; and 
determining whether to regard the character as a noise based on a distance between the character and its nearest character, the size of the character, and the confidence level of the character recognition result of the character.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 7, Yuge (US 6,212,299) discloses determining a character rectangle as noise based on a position of the character rectangle, however, there is no mention of determining the character rectangle as noise based on a distance between the character rectangle and its nearest character, the size of the character, and the confidence level of the character recognition result of the character.  Tashiro (JP H7-49926) discloses determining a certainty factor (confidence level) of a character and determines whether to regard the character as noise using a distance from the noise candidate to the closest black pixel block, however, that is not the same as using a distance between a character and its nearest character, the size of the character, and the confidence level of the character recognition result to regard the character as noise.  Fujimori (JP 3837193) discloses determining that a character line is noise based on the 
With regards to claims 2-6, they are dependent on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662